Citation Nr: 0530744	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955, and from December 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2002 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  Service connection had 
previously been denied by a February 1960 Board decision, and 
a claim to reopen had previously been denied by the RO in 
November 2000.  The 2002 rating decisions had declined to 
reopen because no new and material evidence had been 
received, which is required in these circumstances.  See 
38 C.F.R. § 3.156.  New and material evidence was received 
thereafter, and the RO adjudicated the issue on the merits, 
denying service connection in March 2004.  In March 2005, the 
Board likewise determined that new and material evidence had 
been received sufficient to reopen the claim, but did not 
decide the issue on the merits.  The Board instead remanded 
for additional development.  


FINDING OF FACT

The veteran's spondylolysis, which is a developmental 
disorder, was first manifested during his active military 
service; his chronic lumbar strain is likely associated with 
the spondylolysis.


CONCLUSION OF LAW

The veteran has spondylolysis of the low back with chronic 
lumbar strain that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran had problems with his low back 
during military service.  At one point it was thought that he 
had a low back strain.  VA examinations have been conducted 
in 2004 and 2005 in an attempt to determine whether any 
current problem with the veteran's back is attributable to 
the difficulties he had during military service.  The VA 
examiner reviewed the claims file, including the veteran's 
service medical records, and concluded that the veteran had 
post-service injury that in turn led to the disc disease now 
evident on x-ray evaluation of the veteran's back.  However, 
it was also noted that the veteran had spondylolysis that 
likely accounted for the pain he experienced during military 
service and to a certain degree now.  The examiner also 
opined that it was "more likely than not" that the veteran 
had the spondylolysis prior to his entry into military 
service.  

Although the VA examiner also concluded that the 
spondylolysis was a developmental problem that was not 
worsened by military service, the Board notes that a veteran 
who is accepted into military service without notation of a 
disability at the time of entry, is presumed to be in sound 
condition.  38 U.S.C.A. § 1111 (West 2002).  This presumption 
may be overcome only by clear and unmistakable evidence that 
the condition pre-existed service and was not aggravated 
thereby.  Id; VAOPGCPREC 3-2003.  In this case, the VA 
examiner implied that the spondylolysis was a developmental 
disorder, not a developmental defect because he indicated 
that there could be a worsening, even to the extent that 
spondylolisthesis develops.  Consequently, unlike instances 
where a static developmental defect is shown, see 38 C.F.R. 
§ 3.303(c) (2005), service connection may be granted for this 
developmental disease process.  VAOPGCPREC 82-1990.  
Moreover, the Board does not find that the presumption of 
soundness is overcome by clear and unmistakable evidence.  
The examiner merely stated that the spondylolysis was "more 
likely than not" present prior to military service.  This 
does not amount to clear and unmistakable evidence.  Indeed, 
the examiner's language strongly suggests that his conclusion 
as to pre-existence is debatable.  Therefore, the Board 
concludes that the presumption of soundness is not overcome 
as to this developmental disease process.  

Because the presumption of soundness is not overcome, and 
because the examiner clearly noted that this disease process, 
which continued after military service, was first 
demonstrated during military service, a grant of service 
connection for spondylolysis with lumbar strain is warranted.  
Id.  

As noted above, the veteran has disc disease of the low back.  
The VA examiner clearly noted that the disc disease was not 
traceable to the veteran's problems in service, but was 
instead due to post-service injury.  This opinion evidence 
stands unrefuted in the record.  The Board consequently 
concludes that the award of service connection is limited to 
spondylolysis with chronic lumbar strain.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is ordinarily required 
to provide notice to the claimant and his representative of 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The Court also held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id.  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).

With regard to element (1), above, the Board notes that the 
RO sent the veteran a July 2003 statement of the case (SOC) 
and supplemental statements of the case in December 2003 and 
March 2004 that notified him of the evidence considered and 
explained why the RO determined that the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.  With regard to elements (2) and (3), the 
Board notes that the RO's June 2001 and August 2001 letters 
notified him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  The 
veteran was specifically told of the need to submit medical 
nexus evidence or evidence showing incurrence of disability 
in service or aggravation of disability in service.  More 
specifically, the letters explained what VA would do and what 
evidence had been obtained.  The veteran was later instructed 
that VA would secure medical examinations with medical 
opinion evidence.

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains" to this claim.  As a practical 
matter, however, he has been amply notified of the need to 
provide such evidence.  The RO's SOC informed him of the 
evidence that was needed to substantiate his claim, and the 
notice letters clearly implied that any pertinent evidence 
should be submitted.  Further, the veteran indicated in a 
statement dated in July 2005 that he had no additional 
evidence to submit.  Accordingly, the Board is satisfied that 
the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  See VAOPGCPREC 
1-2004.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal letters to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the purposes of the VCAA have been satisfied.  
Here, the Board finds that the four content requirements of a 
VCAA notice have been met.  (Although all notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim here in 
question.  Records of the veteran's VA treatment have been 
obtained; he has been afforded several examinations; and he 
has not provided any releases for the procurement of 
additional, relevant private records.  Examinations and 
medical opinion evidence have been obtained by VA.  
Therefore, no further development action is required.


ORDER

Service connection for low back spondylolysis with chronic 
lumbar strain is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


